Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2020/0229145) in view of EI Hamss et al. (US 2021/0377912). Lee et al. (US 2014/0342747).
Regarding claim 1, Kang teaches a method performed in a wireless communications network comprising at least one base station, at least one transmit user equipment, at least one receive user equipment and a sidelink between the transmit user equipment and the receive user equipment (i.e., a method of granting radio resources to be used for V2X transmission and reception in a groupcast scheme [0011]), the method comprising the steps of using the sidelink to transmit information from the at least one transmit user equipment to the at least one receive user equipment (i.e., when the UE 120 performs sidelink direct communication with another UE, the UE 120 may perform a process of identifying service information required by a V2X application and determining a V2X transmission mode (groupcast) [0081]); using the transmitted information to establish a transmit user equipment locality (i.e., a scheme for transmitting and receiving V2X information by using groupcast transmission to transmit and receive V2X information in a particular vehicle group or between two vehicles [0091]); determining when the transmit user equipment is within a communication area of the receive user equipment (i.e., location information (information needed to manage a sidelink resource pool to be used by a scheduling UE, based on a zone/an area/a geo network) [0173]…, obtaining information needed for the assistant UE to assist sidelink transmission resource grant for another UE.., the assistant UE may be configured for each zone ID or location ID of UE2 or UE3 [0199]-[0200]).
Kang does not specifically defining a critical communication area for at least one receiver; enabling hybrid automatic repeat request feedback from the receive user equipment if the transmit user equipment locality coincides with the communication area of the receive user equipment, wherein the communication area of the receive user equipment is defined using one or more network conditions; disabling hybrid automatic repeat request feedback from the receive user equipment if the transmit user equipment locality does not coincide with the communication area of the receive user equipment.
However, the preceding limitations are known in the art of communications. EI Hamss teaches the WTU’s processor coupled to the GPS chipset may be configured to provide location information (e.g., longitude and latitude) regarding the current location of the WTRU 102. In addition to, or in lieu of, the information from the GPS chipset 136, the WTRU 102 may receive location information over the air interface 116 from a base station (e.g., base stations 114a, 114b) and/or determine its location based on the timing of the signals being received from two or more nearby base stations [0046]. The WTRU may determine the distance between the transmitter and the receiver.. the WTRU may determine the geographic location based on the resources used by the transmitter ([0107]-[0109]). The WTRU may be configured to use specific HARQ format within a specific location ([0120]). The A WTRU may (re)select the resource for HARQ feedback if the WTRU moves to a geographic different location ([0141]). HARQ feedback may be enabled or disabled by either the transmitting WTRU or the receiving WTRU. In some embodiments, a WTRU may be configured to manage the HARQ protocol. In first embodiment, a WTRU may be configured to enable/disable HARQ feedback transmission. For example, a WTRU may send an indication to the receiving WTRU that the HARQ protocol is not supported for an entire unicast session. In another example, a WTRU may send an indication to the receiving WTRU to not send feedback for a given HARQ process ID. Such indication may be transmitted by the WTRU explicitly using a bit field in the SCI or implicitly using one of the following indicators: One or more HARQ process ID(s) may be reserved for HARQ-less transmissions. For example, the ID 0 may be used for all transmissions which does not require HARQ feedback.. a WTRU may be provided with a HARQ feedback timing indication. For example, a WTRU may be configured to determine the number of retransmissions for a given HARQ process and whether a HARQ feedback is needed or not based on measurement results and QoS characteristics ([0160]-[0161]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of EI Hamss within the system of Kang in order to configure the WTRU with multiple thresholds each threshold corresponding to a specific action, for example, to: drop the retransmission, reduce the number of retransmission or postpone the retransmissions. For example, a WTRU may determine the number of retransmissions based on the reliability of the packet.
Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 1 from a combination of Kang and EI Hamss.
Regarding claim 2 Kang in view of EI Hamss teaches all the limitations above. Kang further teaches the transmitted information from the transmit user equipment to the receive user equipment comprises a current geographical zone within which the transmit user equipment resides (i.e., V2X information includes location information [0169], [0173], [080], and [0200]-[0201]).  
Regarding claim 3, Kang in view of EI Hamss teaches all the limitations above. Kang further teaches the current geographical zone is described by a current geographical zone identifier (i.e., V2X information includes zoneID [0200]-[0201]).  
Regarding claim 4, Kang in view of EI Hamss teaches all the limitations above. Kang further teaches the current geographical zone identifier is specified according to the following equations: 
    PNG
    media_image1.png
    49
    198
    media_image1.png
    Greyscale
 4PATENTAtty. Docket No. 73372.23500 Customer No. 30734 
    PNG
    media_image2.png
    17
    170
    media_image2.png
    Greyscale
 where x, y are the measured longitude and latitude of the transmit user equipment's location respectively, L and W are the length and width each zone, and Nx and Ny are the number of zones in the length and width, and Nx is greater than 4 (i.e., the UE may calculate a zone ID for a zone where the UE is currently located. The zone ID of the UE may be calculated as follows: x1=Floor(x/L)Mod Nx; y1=Floor(y/W)Mod Ny; and Zone_id=y1*Nx+x1 [0221]). 
Regarding claim 5, Kang in view of EI Hamss teaches all the limitations above. Kang further teaches the communication area of the receive user equipment is defined using part of the transmitted information (i.e., the UE may calculate a zone ID for a zone where the UE is currently located [0221]).  
Regarding claim 7, Kang in view of EI Hamss teaches all the limitations above. Kang further teaches the current geographical zone comprises a finer zone-map for user equipments than that used in LTE networks, wherein Nx equals 4 ([0161], [0221]-[0223]).  
Regarding claim 8, Kang in view of EI Hamss teaches all the limitations above. Hamss further teaches if hybrid automatic request feedback is enabled the receive user equipment transmits a HARQ-ACK feedback message to indicate a successful reception or a HARQ-NACK feedback message to indicate a failed reception (i.e., the receiving WTRU may determine whether HARQ-ACK is needed based on the resource pool used for initial transmission [0126]-[0128], [0161]) in order to configure the WTRU with multiple thresholds each threshold corresponding to a specific action, for example, to: drop the retransmission, reduce the number of retransmission or postpone the retransmissions. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643